Citation Nr: 1813087	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  13-30 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
June 2012 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 Board hearing and a transcript of this hearing is of record.  

This appeal was previously before the Board in July 2016 when it was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In response to the July 2016 Board remand the Veteran was provided with a September 2016 VA examination.  The examiner concluded that the Veteran's right ear hearing loss was not etiologically related to his active service because his enlistment and separation examinations showed normal hearing without a significant threshold shift.  The examiner concluded that the Veteran's left ear hearing loss was not etiologically related to his active service because he did not meet the criteria for hearing loss for VA purposes in his left ear.  The examiner provided an addendum opinion in October 2016 adding that any hearing loss in the Veteran's left ear is not etiologically related to his active service because his enlistment and separation examinations showed normal hearing without a significant threshold shift.

The Board finds the September 2016 and October 2016 VA opinions to be inadequate.  The Board notes that audiology testing was generally conducted under the American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The Veteran's in-service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that these tests, performed prior to November 1, 1967, were performed pursuant to the ASA standards.  It is not clear whether the examiner converted the Veteran's in-service enlistment and separation audiological examinations before forming an opinion.  Additionally, the examiner appears to have based his opinion solely on the fact that the Veteran did not have hearing loss during his active service.  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Moreover, the examiner did not address the Veteran's lay statements detailing his in-service noise exposure.  See March 2012 Veteran Statement and March 2016 Board Hearing Testimony.  As such, an addendum opinion must be obtained on remand.    

In addition, the Veteran appears to continue to receive treatment at a VA medical center.  As such, any and all outstanding treatment records must be obtained on remand and associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the Veteran's claims file any and all outstanding VA treatment records.  

2.  The AOJ must contact the VA examiner who examined the Veteran in September 2016 in connection with his claim for service-connection for bilateral hearing loss and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed hearing loss is etiologically related to the Veteran's active service? 

The examiner should be sure to convert the Veteran's June 1965 enlistment and May 1967 separation audiological examinations from ASA to ISO before providing an opinion.

The examiner should note that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.

When providing an opinion that examiner should consider and discuss as necessary the Veteran's lay statements detailing his in-service acoustic trauma to include weapons fire, mortar attacks, and helicopter noise.  See March 2012 Veteran Statement and March 2016 Board Hearing Testimony.

If the September 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  The AOJ should then re-adjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




